Case 2:20-cv-02323-RGK-JPR Document 23 Filed 05/11/20 Page 1 of 2 Page ID #:246



 1

 2    Raoul J. Severo, Esq. [S.B. #78104]
      Joseph L. Ryan, Esq. [S.B. #301375]
 3
      Severo, LLP
 4    500 N. Central Ave, Suite 210
      Glendale, CA 91203
 5
      (855) 216-3990
 6    Attorney for Plaintiff
 7
                            UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT COURT OF CALIFORNIA
 9

 10                                )Case No.: 2:20-CV-02323-RGK-JPR
      NICKO “ROMEO” LACOSTE, dba
                                   )
 11   THE CALIFORNIA DREAM         )Hon. R. Gary Klausner
      TATTOO,                      )
 12                                )
                                   ) DECLARATION OF JOSEPH L. RYAN
 13           Plaintiff,           )
                                   )
 14                                )
         vs.                       )
 15                                )
 16   DANIEL “KEEMSTAR” KEEM, dba ))
      DRAMAALERT,
 17

 18              Defendant.
 19

 20                     DECLARATION OF JOSEPH L. RYAN
 21
           I, Joseph L. Ryan declare and state:
 22

 23
      1. I am an attorney at law, licensed to practice law in the state of California. I

 24   am co-counsel for Plaintiff in this matter.
 25

 26

 27

 28                              Declaration of Joseph L. Ryan
                                                1
Case 2:20-cv-02323-RGK-JPR Document 23 Filed 05/11/20 Page 2 of 2 Page ID #:247



 1

 2    2. I have reviewed the documents related to this case, including Defendant’s
 3
      Motion to Strike and its attendant exhibits.
 4
      3. Based on information and belief, the information in Plaintiff’s Response to
 5

 6    Motion to Strike Complaint is true and correct.
 7

 8
       05/11/2020                        /s Joseph L. Ryan
 9
      _______________                    _____________________________
 10        (Dated)                                              (Signature)
                                                           Attorney for Plaintiff
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                             Declaration of Joseph L. Ryan
                                               2
